DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment to the claims filed on 01/27/2022 in response to the Non-Final Rejection mailed on 12/03/2021 is acknowledged and entered in to the record.
	Applicant’s remarks filed on 01/27/2022 have been fully considered by the examiner and found to be persuasive to overcome the objections and rejections of record in view of the examiner’s amendment to the claims set forth below.
Withdrawn Double Patenting
The terminal disclaimers filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,303,285 B2 and U.S. Patent No. 10,908,146 B2 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
The rejections of claims 1-11 on the grounds of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,303,285 B2 and claims 1-11 of U.S. Patent No. 10,908,146 B2 are withdrawn in view of the filing of the terminal disclaimer on 01/27/2022.
Examiner’s Statement for Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance.  Claims 1-11 are drawn in relevant part to a method of detecting the presence of a Botulinum toxin of a specified Botulinum toxin serotype, comprising: incubating a cell in a culture media that contains a compound effective to decrease time for performance of the assay by at least 66% relative to a corresponding assay performed in the absence of the compound, treating the cell US Patent Application Publication 2006/0134722 A1; cited on IDS filed on 06/15/2020); however, Chapman et al. fails to teach or suggest the method wherein said compound is an isoquinolynyl compound that inhibits protein kinase C.  Accordingly, the methods of claims 1-11 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656